Motion Granted; Abatement Order filed July 20, 2017.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00993-CR
                                   ____________

                     DANIEL MARK POLITTE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 400th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 14-DCR-066326

                            ABATEMENT ORDER

      Appellant filed a motion to abate this case for the trial court to enter findings
of fact and conclusions of law regarding the trial court’s decision to admit the
appellant’s statement over objection and request to suppress evidence. Although
appellant requested findings of fact and conclusions of law, none have been filed.
When the losing party on a motion to suppress requests findings of fact and
conclusions of law, the trial court is required to make them. State v. Cullen, 195
S.W.3d 696, 698–99 (Tex. Crim. App. 2006). Appellant’s motion is granted.
      Accordingly, the trial court is directed to reduce to writing its findings of
fact and conclusions of law on the denial of appellant’s motion to suppress and
have a supplemental clerk’s record containing those findings filed with the clerk of
this court within thirty days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party.



                                    PER CURIAM